Exhibit 10.2

 

THE REPUBLIC OF SENEGAL

 

One People — One Goal — One Faith

 

HYDROCARBON EXPLORATION AND PRODUCTION SHARING CONTRACT

 

[g197141km01i001.gif]

 

SAINT LOUIS OFFSHORE PROFOND

 

Petro-Tim limited

 

Petrosen

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

CHAPTER ONE  GENERAL PROVISIONS

2

 

 

ARTICLE 1

DEFINITIONS

2

ARTICLE 2

PURPOSE AND TERM OF THE CONTRACT

5

ARTICLE 3

RIGHTS OF THE CONTRACTOR IN THE IMPLEMENTATION OF THE OIL OPERATIONS

5

ARTICLE 4

GENERAL OBLIGATIONS OF THE CONTRACTOR IN THE CONDUCT OF THE OIL OPERATIONS

6

 

 

 

TITLE II   RESEARCH

8

 

 

ARTICLE 5

TERM OF THE RESEARCH PERIOD -RENEWALS

8

ARTICLE 6

SURFACE RETURNS AND RELEASE

9

ARTICLE 7

RESEARCH PROJECT OBLIGATIONS

10

ARTICLE 8

SURFACE AREA RENTS

13

ARTICLE 9

EVALUATION OF A DISCOVERY

13

 

 

 

TITLE III  EXPLOITATION

16

 

 

ARTICLE 10

TERM OF THE EXPLOITATION PERIOD

16

ARTICLE 11

PRODUCTION PROGRAMMES

17

ARTICLE 12

NATURAL GAS

18

ARTICLE 13

HYDROCARBON MEASUREMENT

19

ARTICLE 14

HYDROCARBON TRANSPORT

19

ARTICLE 15

LOCAL DEMAND FOR CRUDE OIL

20

 

 

 

TITLE IV  JOINT PROVISIONS REGARDING RESEARCH AND EXPLOITATION

20

 

 

ARTICLE 16

ANNUAL WORKS SCHEDULE

21

ARTICLE 17

INSPECTION OF OIL OPERATIONS

21

ARTICLE 18

INFORMATION AND REPORTS

22

ARTICLE 19

PERSONNEL, TRAINING AND EQUIPMENT

24

ARTICLE 20

ABANDONMENT AND TRANSFER OF ASSETS UPON EXPIRATION

25

 

 

 

TITLE V  ECONOMIC AND TAX PROVISIONS

27

 

 

ARTICLE 21

PRICE OF RAW PETROLEUM AND NATURAL GAS

27

ARTICLE 22

RECOVERY OF OIL COSTS AND PRODUCTION SHARING

28

ARTICLE 23

TAXATION RULES

31

ARTICLE 24

SHARE EQUITY OF PETROSEN

32

ARTICLE 25

ACCOUNTING AND VERIFICATION

33

ARTICLE 26

IMPORTS AND EXPORTS

35

ARTICLE 27

FOREIGN EXCHANGE

36

ARTICLE 28

PAYMENTS

37

 

--------------------------------------------------------------------------------


 

TITLE VI  MISCELLANEOUS PROVISIONS

37

 

 

ARTICLE 29

CONTRACTOR’S RIGHTS OF TRANSFER AND INSPECTION

37

ARTICLE 30

TERMINATION OF THE CONTRACT

38

ARTICLE 31

FORCE MAJEURE

39

ARTICLE 32

ARBITRATION AND EXPERTISE

40

ARTICLE 33

APPLICABLE LAW -STABILIZATION OF CONDITIONS

41

ARTICLE 34

NOTIFICATIONS

41

ARTICLE 35

OTHER PROVISIONS

42

 

 

 

APPENDIX 1 - DELINEATION OF THE CONTRACT AREA

44

 

 

APPENDIX 2 - ACCOUNTING PROCEDURE

45

 

 

ARTICLE 1

GENERAL PROVISIONS

45

ARTICLE 2

PRINCIPLES AND BASES FOR ALLOCATION OF THE OIL PRODUCER COSTS

46

ARTICLE 3

PRINCIPLES GOVERNING THE ALLOCATION OF COSTS FROM THE PROVISION OF SERVICES,
MATERIALS AND EQUIPMENT USED IN THE OIL OPERATIONS

50

ARTICLE 4

AMORTIZATION OF FIXED ASSETS AND RESEARCH EXPENSES

52

ARTICLE 5

INVENTORIES

53

ARTICLE 6

FINANCIAL AND ACCOUNTING STATEMENTS

53

 

3

--------------------------------------------------------------------------------


 

CONTRACT

 

BETWEEN

 

·                                          the Republic of Senegal (hereinafter
the “State”), represented for the purposes hereof by Mr. Karim WADE, Minister of
State, Minister of International Cooperation, Air Transport, Infrastructure and
Energy,

 

party of the first part,

 

AND

 

·                                          PETRO-TIM LIMITED, a company governed
by the laws of the Cayman Islands, with its head office located at P.O. Box 866
Anderson Square Building, KY1-11023, hereinafter called “PETRO-TIM”, and hereby
represented by Mr. Wong Joon Kwang, Managing Chief Executive Officer, duly
authorized to that end,

 

·                                          SOCIÉTÉ DES PÉTROLES DU SÉNÉGAL, a
company governed by the laws of Senegal, with its head office located at Dakar,
Route du Service Géographique, Hann BP 2016, Senegal, hereinafter “PETROSEN”,
and hereby represented by Mr. Ibrahima MBODJI, Managing Director, duly
authorized to that end,

 

Hereinafter collectively referred to as the “Contractor”,

 

party of the second part,

 

WHEREAS

 

The discovery and the operation of hydrocarbons are prominent economic policy
objectives within the territory of the Republic of Senegal;

 

The Contractor represents that it has the technical and financial capabilities
to execute the Oil Operations authorized in accordance with this document and
wishes to undertake the said Oil Operations within the framework of a production
sharing contract, setting forth its rights and obligations;;

 

Having regard to Act No. 98-05 dated 8 January 1998 containing the Oil Code
setting forth the legal and tax system for research, operation and the transport
of hydrocarbons and its implementing decree No. 98-810 of 6 October 1998;

 

NOW THEREFORE, THE FOLLOWING HAS BEEN MUTUALLY AGREED AND ORDERED:

 

1

--------------------------------------------------------------------------------


 

CHAPTER ONE

 

GENERAL PROVISIONS

 

ARTICLE 1

 

DEFINITIONS

 

The terms defined in this article shall have the following meaning for the
entire Contract and the other texts that may supplement or modify the same:

 

1.1.                            “Joint Operating Agreement” means the Agreement
executed between the Parties constituting the Contractor, in accordance with
Article 4.9 below, setting forth the respective rights, interests and
obligations of the said Parties concerning the Contractual Area and determining
the terms under which the Oil Operations shall be carried out, and the expenses
and results associated therewith shall be allocated among the said Parties.

 

1.2.                            “Calendar Year” means a period of twelve (12)
consecutive months, beginning on January first (1st) and ending on the following
December thirty- first (31st).

 

1.3.                            “Contract Year” means a period of twelve (12)
consecutive months, beginning on the Effective Date or the anniversary of said
Effective Date.

 

1.4.                            “Budget” means the detailed cost estimate of the
Oil Operations forecast in the Annual Works Programme.

 

1.5.                            “Contractor” means, collectively, PETRO-TIM
LIMITED and PETROSEN and any entity to which an interest might be transferred
pursuant to Articles 24 and 29 below.

 

1.6.                            “Contract” means this document and its
appendices forming the Contract and any addition or modification to this
document, receiving the approval of the Parties in accordance with the
provisions of Article 35.3 below.

 

1.7.                            “Oil Code” means Law No. 98-05 dated 8
January 1998 establishing the legal and tax code for research, operation and the
transport of hydrocarbons, and its implementing provisions.

 

1.8.                           “Oil Costs” means the entirety of the costs and
expenses incurred by the Contractor within the framework of this Contract that
are necessary according to industry rules in use in the international oil
industry in performing the Oil Operations involving the Contract Area and
determined according to the Accounting Procedure attached to this Contract as
Appendix 2.

 

2

--------------------------------------------------------------------------------


 

1.9.                            “Effective Date” means the effective date of the
Contract, as defined in Article 35.5 below.

 

1.10.                     “Dollar” means the United States dollar.

 

1.11.                     “State” means the Republic of Senegal.

 

1.12.                     “CFA Franc” means a franc of the West African Monetary
Union (UMOA).

 

1.13.                     “Natural Gas” means the dry and wet gas produced in
isolation or together with the Crude Oil and any other gaseous component
extracts from the wells.

 

1.14.                     “Associated Natural Gas” means the Natural Gas
existing in a reservoir in a solution with Crude Oil or in the form of “gas-cap”
in contact with the Crude Oil, and which is produced or may be produced in
association with Crude Oil.

 

1.15.                     “Non-Associated Natural Gas” means Natural Gas
excluding Associated Natural Gas.

 

1.16.                     “Marketable Deposit” means a geological entity filled
with hydrocarbons, duly evaluated in accordance with the provisions in Article 9
below, and which, in accordance with the rules in use in the international oil
industry, can be developed and produced under economic conditions for the
Contractor.

 

1.17.                     “Hydrocarbons” means Crude Oil and Natural Gas.

 

1.18.                     “Minister” means at any time the Minister in charge of
the sector of Oil Operations or his qualified representative.

 

1.19.                     “Ministry” means at any time the Ministry in charge of
the sector of Oil Operations.

 

1.20.                     “Oil Operations” means all operations for the
prospecting, research, evaluation, development, production, storage, transport
and sale of the Hydrocarbons to the Delivery Point, including the treatment of
Natural Gas, but excluding the refining and distribution of petroleum products.

 

1.21.                     “Party (Parties)” means the State and/or the
Contractor.

 

1.22.                     “Operation Perimeter” means the portion of the
Contract Area delineated by the perimeter of a Marketable Deposit established in
accordance with the provisions of Article 10.1 below.

 

3

--------------------------------------------------------------------------------


 

1.23.                     “Crude Oil” means: raw mineral oil, asphalt, ozokerite
and any other liquid hydrocarbons at the natural state or obtained from Natural
Gas by condensation or extraction, including condensates and Natural Gas
liquids.

 

1.24.                     “PETROSEN” means Société des Pétroles du Sénégal and
its successors and transferees.

 

1.25.                     “Abandonment Plan” means the plan for the
demobilisation and abandonment of the facilities and infrastructures associated
with the production of Hydrocarbons, in accordance with the provisions of
Article 20.

 

1.26.                     “Delivery Point” means the F.O.B. point at the loading
terminal of the Hydrocarbons in Senegal and/or any other point mutually agreed
upon by the Parties.

 

1.27.                     “Annual Works Schedule” means the document describing
the Oil Operations to be carried out in accordance with the provisions of
Article 16 below.

 

1.28.                     “Total Commercial Production” means the total
production of Crude Oil and Natural Gas obtained from the Exploitation
Perimeter(s), less the quantities used for the purposes of the Oil Operations
and any unavoidable losses.

 

1.29.                     “Affiliated Company” means any company that directly
or indirectly controls or is controlled by a company referred to in Article 42
of the Oil Code or any company that directly or indirectly controls or is
controlled by a company referred to in Article 42 of the Oil Code, it being
understood that such control means the direct or indirect ownership by a company
or any other entity of a percentage of stock or corporate shares of no less than
50%, that is sufficient to give rise to voting rights at the general stockholder
meeting of another company or to give a determining power in the management of
such other company.

 

1.30.                     “State Company” means a public establishment, a
national company or a Senegalese company created in view of oil operations in
which the State has a majority share equity.

 

1.31.                     “Third Party” means an entity other than an Affiliated
Company.

 

1.32.                     “Contract Area” means the surface area defined in
Appendix 1 of this Contract. The surface areas returned by the Contractor shall
be considered as no longer comprising the Contract Area. On the other hand, the
Operation Perimeter(s) shall form an integral part of the Contract Area during
the time they are in effect.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 2

 

PURPOSE AND TERM OF THE CONTRACT

 

2.1.                            This Contract is a production sharing contract
by which the State entrusts the Contractor with the provision of all necessary
services for the research, and if applicable, the operation of Hydrocarbons
which the Contract Area might enclose.

 

The Contractor shall act solely to carry out and perform the Oil Operations. It
shall assign all technical, technological means, equipment and materials and all
personnel necessary thereto.

 

The Contractor shall assume, at its own risk and expense, the entire
responsibility for the implementation and the financing of the Oil Operations.

 

In the event of discovery of a Marketable Deposit in the Contract Area, the
production of Hydrocarbons from the said Deposit shall be, for the entire period
of the Operation with respect to this Contract, the object of a production
sharing between the Parties in accordance with the provisions of Article 22
below.

 

2.2.                            This Contract specifically establishes the
conditions under which the research and the operation of the Marketable
Hydrocarbon Deposit shall be carried out along with the storage, transport,
primary treatment, liquefaction, evacuation of the Hydrocarbons and related
substances and/or products derived therefrom by means of separation or
treatment, refining proper being excluded.

 

2.3.                            This Contract is entered into for the period of
research, including its renewals and extensions, and for the operation period
relating to each Marketable Deposit, respectively defined in Articles 5 and 10
below.

 

2.4.                            If, at the end of the research period, including
its renewals and extensions, the Contractor has not notified the Minister of its
decision to develop a Marketable Hydrocarbon Deposit in accordance with
Article 10.1 below, this Contract shall end.

 

2.5.                            The expiration, release or termination of this
Contract does not release the Contractor from its obligation with respect to
this Contract created before or on the occasion of the said expiration, release
or termination, which shall be executed by the Contractor.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 3

 

RIGHTS OF THE CONTRACTOR
IN THE IMPLEMENTATION OF THE OIL OPERATIONS

 

3.1.                            In accordance with the provisions of applicable
laws and regulations, in particular the Oil Code and the provisions of this
Contract, the Contractor shall have the right:

 

a)             to search for Hydrocarbons within the Contract Area and, if
necessary, the Operation Perimeters, and to extract, store, transport, carry out
the primary treatment and/or liquefaction, sell, export the Hydrocarbons and the
related substances and/or products deriving therefrom via separation or
treatment, refining proper being excluded, coming from deposits contained within
the Operation Perimeters.

 

b)             to access any place located within the Contract Area, so as to
perform therein the Oil Operations.

 

c)              to implement any facilities and all work and in a general
manner, all deeds and operations necessary for the conducting of the Oil
Operations;

 

d)             to use water necessary for the Oil Operations, provided that such
use does not damage the water supply of the inhabitants and the water points for
livestock;

 

e)              to use the rocks, sand, clay, gypsum, lime and other similar
substances, necessary to the conducting of the Oil Operations.

 

3.2.                            Subject to the Minister’s authorization, which
shall not unreasonably be withheld, the Contractor shall have the right to build
at its own expense all facilities necessary to the Oil Operations and in
particular, but not limited to, any roads, pipelines, storage facilities, port
facilities, both inside and outside the Contract Area.

 

Said authorization of the Minister may be subject to the use by Third Parties of
the surplus capacities of the said facilities, on condition that such use does
not interfere with the Oil Operations and that said Third Parties pay a fair and
equitable consideration to the Contractor.

 

ARTICLE 4

 

GENERAL OBLIGATIONS OF THE CONTRACTOR
IN THE CONDUCT OF THE OIL OPERATIONS

 

4.1.                            The Contractor shall comply with the laws and
regulations of the Republic of Senegal and strictly abide by the stipulations of
this Contract.

 

6

--------------------------------------------------------------------------------


 

4.2.                            The Contractor shall perform all works necessary
for the implementation of the Oil Operations, according to the rules of the art
in use in the international oil industry.

 

In particular, the Contractor shall take all necessary steps to:

 

a)             ensure that all of the facilities and equipment used in the Oil
Operations are in good operating condition and are properly maintained and
repaired during the period of this Contract;

 

b)             avoid that any Hydrocarbons, sludge or any other product used in
the Oil Operations may be wasted and may pollute the underground water;

 

c)              place Hydrocarbons that are produced in storage areas built for
this purpose and not remove Crude Oil from storage in underground tanks, except
temporarily in situations of emergency or with the prior authorization of the
Minister;

 

d)             ensure the protection of the environment, prevent accidents and
limit the consequences thereof, and in particular, prevent, reduce and control
the pollution of the environment and if applicable restore the sites and
undertake the abandonment project upon completion of each Oil Operation under
the conditions established in Article 20 below.

 

4.3.                            All work and facilities erected in the marine
areas of Senegal under this Contract shall be:

 

a)             constructed, indicated and marked with buoys so as to leave at
all times and in total safety free passage for navigation;

 

b)             fitted with navigational aids that shall be approved by the
proper Senegalese authorities and maintained in good operating condition.

 

4.4.                            The Contractor shall in particular make it known
when implementing the Oil Operation to take all necessary measures for the
protection of the environment, in accordance with the provisions of the
international agreements related to the pollution of sea water by Hydrocarbons
and their implementing provisions.

 

4.5.                            The Contractor shall compensate and indemnify
the State and any person in the event of damage that might be caused by the Oil
Operations or damage that occurred due to the employees or officials of the
Contractor during or on occasions of said Operations.

 

The State shall in no way be liable for any damage, accident or dispute related
to the Oil Operations.

 

7

--------------------------------------------------------------------------------


 

4.6.                            The Contractor shall sign and have its
subcontractors sign all insurance policies in use in the international oil
industry relating to the obligations and liabilities for which it is responsible
and specifically the liability insurance policies with respect to third parties,
property damage insurance policies to the property and the environment, and the
insurance policies that might be required by the regulations in effect in the
Republic of Senegal. The Contractor shall provide to the Minister the
certificates proving the signing of said insurance policies; this communication
in no way shall commit the responsibility of the State for the event in which,
upon the occurrence of an accident, the guarantees or the amount of these
insurance policies should prove to be insufficient.

 

4.7.                            In the event that the Contractor is comprised of
several entities, the obligations and responsibilities of the latter by virtue
of this Contract shall be joint and several, save for the contrary
rules provided in particular pursuant to Article 24 below regarding the rights
and obligations of PETROSEN.

 

4.8.                            The Contractor is responsible for opening,
within three (3) months after the Effective Date, an office in the Republic of
Senegal and for maintaining it during the term of this Contract; the said office
shall specifically be provided with an agent having the authority to conduct the
Oil Operations and to whom any notification regarding this Contract may be
submitted.

 

4.9.                            The Contractor shall, before the date on which
this Contract is signed, give the Minister notice of the entity designated as
operator for the carrying out of the Oil Operations under the responsibility of
the Contractor. It shall also submit for its approval, within thirty (30) days
following the Effective Date, the joint operating agreement entered into among
the entities composing the Contractor. Any change of operator shall receive the
prior approval of the Minister that may not be unreasonably withheld when the
new operator has the technical and financial capacities necessary for carrying
out the Oil Operations.

 

8

--------------------------------------------------------------------------------


 

TITLE II

 

RESEARCH

 

ARTICLE 5

 

TERM OF THE RESEARCH PERIOD -RENEWALS

 

5.1.                            The initial research period related to the
Contract Area shall be two (2) Contract Years.

 

5.2.                            If the Contractor has complied with the project
obligations as defined in Article 7 below for the current Research Period, the
Contractor shall be granted, as a matter of law, by way of a decree, the renewal
of the research period on two (2) occasions for an additional research period of
three (3) Contract Years for the first renewal and two and a half (2.5) Contract
Years for the second renewal period.

 

For each renewal, the Contractor shall submit, in accordance with the provisions
of the Oil Code, a request to the Minister at least two (2) months before the
expiration of the then current research period.

 

5.3.                            If, as of the expiration of the second renewal
period, an evaluation project programme for a discovery of Hydrocarbons as
indicated in Article 9 below is in the process of being implemented, the
Contractor shall as a matter of law obtain, by decree, within the estimated
surface area of the said discovery, an extension of the research period underway
for the time necessary for the completion of the evaluation project, without
however being able to exceed six (6) months.

 

In such event, the Contractor shall submit an extension request to the Minister
at least thirty (30) days before the expiration of the second renewal period,
and for this same period, the Contractor shall have fulfilled all project
obligations defined in Article 7 below.

 

5.4.                            In accordance with the provisions of the Oil
Code, the duration of the research time period shall also be extended, if
necessary, by decree, in the event of discovery of Hydrocarbons for which the
project evaluation programme has been executed but has not yet made it possible
to declare the latter marketable; the extension period, the area covered and the
conditions of such extension are set forth in Article 9 below.

 

ARTICLE 6

 

SURFACE RETURNS AND RELEASE

 

6.1.                            Upon the expiration of the initial research
period, the Contractor shall return at least thirty percent (30%) of the initial
surface of the Contract Area.

 

6.2.                            Upon the expiration of the first renewal period,
the Contractor shall return at least twenty percent (20%) of the initial surface
area of the Contract Area.

 

6.3.                            Pursuant to Articles 6.1. and 6.2. above:

 

9

--------------------------------------------------------------------------------


 

a)             the surface areas abandoned with respect to Article 6.5 below,
plus the surface areas already covered by the Operation Perimeters shall be
deducted from the surfaces to be returned;

 

b)             the Contractor shall have the right to determine the extent, the
form and the location of the research perimeter which it intends to keep.
However, the portion returned shall be a simple geometric form, marked off by
North/South, East/West lines or by natural limits;

 

c)              a drawing with an indication of the research perimeter that is
being kept shall be attached to the renewal request.

 

6.4.                            Upon the expiration of the research period, the
Contractor shall return the remaining surface area of the Contract Area,
excluding any surfaces covered by Operation Perimeters.

 

6.5.                            The Contractor may, at any time, subject to
prior notice of three (3) months with the exception indicated in Article 10.5,
notify the Minister that it waives its rights over all or part of the Contract
Area. In the event of partial release, the provisions of Article 6.3.b) above
shall be applicable to the delineation of the returned perimeter.

 

In any event, no voluntary release during a research period will reduce the
project obligations cited in Article 7 below for the research period underway or
the amount of the corresponding parent company guarantee.

 

ARTICLE 7

 

RESEARCH PROJECT OBLIGATIONS

 

7.1.                            The Contractor shall begin the geological and
geophysical work within three (3) months following the Effective Date.

 

7.2.                            During the initial research period cited in
Article 5.1 above, the Contractor shall:

 

a)             carry out at least two thousand five hundred (2,000) of 3-D
seismic acquisitions with a minimum investment of eight million Dollars (USD
8,000,000);

 

7.3.                            During the first renewal period cited in
Article 5.2 above, the Contractor shall carry out at least one (1) exploration
drilling with a minimum investment of twenty million Dollars (USD 20,000,000);

 

7.4.                            During the second renewal period cited in
Article 5.2 above, the Contractor shall carry out at least one (1) exploration
drilling with a minimum investment of twenty million Dollars (USD 20,000,000);

 

10

--------------------------------------------------------------------------------


 

7.5.                            Each of the exploration drillings provided for
under this Agreement shall be carried out up to the minimum depth of three
thousand five hundred (3,500) meters from the surface of the sea (hereinafter
the “contractual minimum depth”).

 

However, such drill operations may be stopped at a lesser depth, if the
continuation of the drilling, carried out in accordance with the rules of the
art in use in the international oil industry is excluded for one of the
following reasons:

 

a)             the base is encountered at a depth less than the minimum contract
depth;

 

b)             continuation of the drilling presents a clear danger due to the
existence of an abnormal layer pressure;

 

c)              oil formations are encountered, the crossing of which requires
the laying of piping for their protection not permitting the reaching of the
minimum contract depth.

 

In the event that any of the above conditions is satisfied, the Contractor
shall, before stopping the drill operation, obtain the prior authorization of
the Minister with the assistance of PETROSEN, which may not be unreasonably
withheld, and the hole shall be — in the event of approval — considered as
having been drilled to the minimum contract depth. The ruling of the Minister
shall be made known as soon as possible.

 

7.6.                            If the Contractor, during the first renewal
period, either during the initial research period, or the first renewal period,
implements a number of exploratory drill operations greater than the minimum
drill obligations provided for in Articles 7.3. and 7.4. above, then the excess
hole or holes could be postponed to the following research period or periods and
could be deducted from the project obligations set forth for the said period or
periods, on condition that at least one exploration hole shall be carried out
per renewal period.

 

7.7.                            Pursuant to Articles 7.2. through 7.6. above,
the holes made within the framework of a project evaluation programme shall not
be considered as exploration holes, and only one well per discovery shall be
considered as being an exploration hole.

 

7.8.                            If, at the end of any research period, or in the
case of total release or termination of the Contract, the research work
conducted having not attained the minimum commitments undertaken in Articles
7.2. through 7.4. above, the Contractor shall pay the State, no later than the
expiration of the research period in progress, a compensation equal to the
unpaid balance of the work commitments projected for this period and calculated

 

11

--------------------------------------------------------------------------------


 

in accordance with the provisions of Article 7.9. below, failing which the State
shall call up the bond provided for in Article 7.10. below.

 

Once payment has been made, the Contractor shall be deemed to have fulfilled its
minimum project obligations with respect to Article 7 of this Contract; the
Contractor may, except in the case of termination of the Contract for a major
breach of Contract, continue to benefit from the Contract provisions and, in the
event of an allowable claim, obtain the renewal of the research period.

 

7.9.                            If the Contractor does not carry out the work
provided for in Articles 7.2 through 7.4 above, the compensation cited in
Article 7.8. that the Contractor shall pay to the State, as payment for
non-execution, shall be determined as follows:

 

a)             if the works provided for in Article 7.2.a) have not been
performed, an amount of eight million Dollars (USD 8,000,000);

 

b)             if the works provided for in Article 7.3 have not been performed,
or if the exploration drilling has not been completed up to the minimum
contractual depth provided for in Article 7.5 above, an amount of twenty million
Dollars (USD 20,000,000);

 

c)              if the works provided for in Article 7.4 have not been
performed, or if the exploration drilling has not been completed up to the
minimum contractual depth provided for in Article 7.5 above, an amount of twenty
million Dollars (USD 20,000,000).

 

7.10.                     On the Effective Date, the Contractor shall provide an
irrevocable parent company guarantee securing the proper performance of the
works and financial obligations under this Agreement, acceptable by the
Minister, covering its minimum work obligations for the initial research period.

 

In the event of renewal of the research period, the Contractor shall also
provide at the entry into effect of each renewal period a similar bond covering
the minimum project obligations for the renewal period in question.

 

The amount of the guarantee shall be calculated on the basis of the amounts in
Article 7.9. above.

 

Three (3) months after the completion of a seismic programme or an exploration
hole carried out to the minimum contract depth, the above-mentioned bond shall
be, after notification to the Minister, adjusted so as to cover the minimum
project obligations of the research period in progress remaining to be
fulfilled, evaluated according to the provisions of the previous paragraph.

 

12

--------------------------------------------------------------------------------


 

If, at the end of any research period, or in the event of total release or
termination of the Contract, the research project having not attained the
minimum commitments agreed to in this Article 7, the Minister shall have the
right under the terms of Article 7.8 to call up the bond as compensation for the
non-execution of the project commitments that the Contractor had signed.

 

ARTICLE 8

 

SURFACE AREA RENTS

 

8.1.                            The Contractor, no later than the first day of
each Contract Year, shall pay the following surface area leasing amount:

 

a)             five (5) Dollars per square kilometre and per year during the
initial research period;

 

b)             eight (8) Dollars per square kilometre and per year during the
first renewal period;

 

c)              fifteen (15) Dollars per square kilometre and per year during
the second renewal period and during any extension provided for in Articles 5.3.
and 5.4. above.

 

8.2.                            The surface area rents shall be determined for
the entire year according to the extent of the Contract Area held by the
Contractor as of the due date of said rents. In the event of a release during
the Contract Year, no reimbursement of the already-paid rents shall be made.

 

8.3.                            The surface area rents shall be paid by the
Contractor to PETROSEN which has been entrusted by the State with the carrying
out of actions necessary for the promotion of the oil investments in Senegal.

 

ARTICLE 9

 

EVALUATION OF A DISCOVERY

 

9.1.                            If the Contractor discovers Hydrocarbons within
the Contract Area, it shall immediately notify the Minister thereof and prepare,
in accordance with the rules of the art in use in the international oil
industry, the tests required to evaluate the Petroleum indicated during the
drilling.

 

9.2.                            If the Contractor wishes to evaluate the
above-mentioned discovery, it shall submit to the Minister within six (6) months
following the notification of the discovery a project evaluation programme and
the corresponding budget. The Minister’s approval shall not be unreasonably
withheld.

 

13

--------------------------------------------------------------------------------


 

9.3.                            The Contractor shall then execute the evaluation
project of the discovery as diligently as possible in accordance with the
established programme.

 

9.4.                            At the end of this evaluation project, which may
not be extended beyond the research period cited in Article 5 above, including
the renewals and any extensions, the Contractor shall provide to the Minister,
within two (2) months, a report containing the technical and economic data on
the discovered deposit which will establish, according to the Contractor, the
marketable character of the said deposit. This report shall include in
particular the following information:

 

·                                          the geological and petrophysical
information of the deposit;

 

·                                          the estimated delineation of the
extent of the deposit and the corresponding technical proof;

 

·                                          the results from the project tests
conducted or samplings taken;

 

·                                          an estimate of the reserves and a
preliminary economic study for placing the deposit into operation.

 

9.5.                            The deposit’s marketability shall be determined
by the Contractor. If the Contractor concludes that the duly evaluated deposit
is marketable, it shall also submit to the Minister, within six (6) months from
completion of the evaluation project, a development and operation startup plan
of the Marketable Deposit in question, which shall in particular contain the
following:

 

·                                          the precise delineation and surface
area of the requested Exploitation Perimeter, within the currently valid
Contract Area for the Marketable Deposit in question;

 

·                                          an estimate of recoverable reserves,
proven and probable and of the production profile and a study on the Hydrocarbon
recovery methods and the economic development of the Natural Gas;

 

·                                          the description and the project
features necessary for the exploitation startup of the Marketable Deposit, such
as the number of wells, the facilities required for production, treatment,
storage and the transport of the Hydrocarbons;

 

·                                          the schedule for implementing the
above-mentioned project and the date forecasted for the production startup;

 

·                                          an environmental impact study
indicating any effects from the projected work on the environment, the
conditions under which they satisfy the environment concerns and a preliminary
plan of

 

14

--------------------------------------------------------------------------------


 

abandonment or restoration of the sites in question at the end of the
exploitation;

 

·                                          an estimate of development costs and
the corresponding exploitation, and an economic study proving the marketable
character of the Deposit.

 

Within three (3) months following the acceptance of the development plan and the
exploitation startup, the Minister may propose revisions or modifications to the
said plan and the provisions of Article 16.2 of the Contract shall apply mutatis
mutandis [with the necessary changes] to the said development plan concerning
its adoption within three (3) months after it is submitted.

 

9.6.                            If the Marketable Deposit extends beyond the
limits of the Contract Area, the Minister may, if necessary, require that the
Contractor exploit the said deposit in conjunction with the contractor of the
adjacent contract area or areas according to the provisions of a so-called
“unitization” agreement.

 

The Contractor shall submit to the Minister for his approval the development and
exploitation startup plan of the Marketable Deposit prepared in association with
the contractor of the adjacent contract area within six (6) months after the
Minister has stated his requirements.

 

If the development and exploitation startup plan is not submitted to the
Minister within the above-indicated time period, or if it was not adopted by the
Minister, the latter may prepare a development and exploitation startup plan in
accordance with the rules of the art in use in the international oil industry.
Said plan shall be adopted by the Contractor if the terms established by the
Minister do not have the purpose of reducing the economic profitability of the
Contractor as resulting from the Contract or imposing on the Contractor an
investment significantly higher than that which he would normally have had to
assume if he have had to ensure the development and startup of exploitation by
itself.

 

9.7.                            The Minister can request the Contractor to
abandon the surface delineating a discovery of Hydrocarbons, if the Contractor:

 

a)             has not begun the evaluation project of the discovery within two
(2) years after the date of notification to the Minister of said discovery
mentioned in Article 9.1 above;

 

b)             does not consider the deposit as being marketable within a time
period of eighteen (18) months after the completion of the evaluation project,
except in the case of application of the provisions of Article 9.8. below.

 

15

--------------------------------------------------------------------------------


 

Any surface area thus returned shall be deducted from the surfaces to be
returned by way of Article 6 above, and the Contractor shall lose any right over
the Hydrocarbons that could be produced from this discovery.

 

9.8.                            If, at the end of the evaluation project, the
Contractor establishes in the report mentioned in Article 9.4. above that the
Hydrocarbon deposit covered by the discovery is not exploitable commercially in
the immediate future but may become so, he may, upon request, obtain an
extension of the research period involving the presumed extension of said
deposit the purpose of which is to grant him a withholding period of said
deposit measured from the date the signed report was submitted, such period
being equal:

 

a)             to three (3) years in the event of a discovery of a Crude Oil
deposit;

 

b)             to five (5) years in the event of a discovery of a non-associated
Natural Gas deposit.

 

During said retention period, the Contractor shall deliver to the Minister
within sixty (60) days after the end of each Calendar Year a report showing the
marketability or lack thereof of the deposit in question. He shall also, if it
is a non-associated Natural Gas deposit, update the market study of the
potential outlets of the said Gas.

 

9.9.                            If required, the Contractor, may, according to
the terms set forth by the Oil Code, obtain, during the research period, a
temporary exploitation authorization, in particular to conduct long-term
production testing.

 

At the end of the said testing, the Contractor shall supply to the Minister an
evaluation report similar to that mentioned in Article 9.4 above, that will
indicate the results and the interpretations of the tests and an estimate of the
long-term production profile of the deposit and of the best possible mode of
recovery.

 

TITLE III

 

EXPLOITATION

 

ARTICLE 10

 

TERM OF THE EXPLOITATION PERIOD

 

10.1.                     If a discovery of Hydrocarbons is found commercially
exploitable, the Contractor shall, on the date the development and the
exploitation startup plan is submitted for the Marketable Deposit in question,
apply for and obtain by decree, in accordance with the provisions of the Oil
Code, the authorization of exploitation with respect to the Exploitation
Perimeter of the said Deposit granted for a duration of twenty-five (25) years
and

 

16

--------------------------------------------------------------------------------


 

involving the extent of the Marketable Deposit within the Contract Area that is
currently valid.

 

10.2.                     Upon the expiration of the period of twenty-five (25)
years stipulated in 10.1. above, the exploitation period of the Exploitation
Perimeter shall be renewed by decree, upon the request of the Contractor, for an
additional period of ten (10) years, renewable at most once, on condition that
the Contractor has fulfilled all of its contract obligations and proves that a
commercial production based on the Exploitation Perimeter is still possible at
the expiration of the initial period of exploitation or the first renewal.

 

10.3.                     The Contractor shall start the development works of a
Marketable Deposit no later than six (6) months after the granting of the
Exploitation Perimeter and shall pursue such works diligently.

 

10.4.                     In particular, the Contractor shall:

 

a)             apply to the exploitation startup of a Marketable Deposit the
cleanest possible methods in order to avoid losses of energy and industrial
products;

 

b)             ensure the preservation of the deposit and the best possible
economic performance in Hydrocarbons;

 

c)              conduct studies for assisted recovery as soon as possible and
use such processes if they lead to an improvement of the ultimate recovery rate
of Hydrocarbons;

 

d)             periodically conduct tests and measures on each well in
production so as to control the proper exploitation of the Marketable Deposit.

 

10.5.                     Any release request related, in whole or in part, to
an Exploitation Perimeter submitted by the contractor with an advance notice of
one (1) year will be favourably examined if it has satisfied all of its
obligations and promises to execute any work which it might be ordered to do by
the Minister in the interest of public safety, the preservation of deposits and
underground water and the protection of the environment, in accordance with the
rules of the art in use in the international oil industry.

 

The above-mentioned advance notice shall be accompanied by the list of measures
that the Contractor undertakes to implement at the time of its release, and this
release shall only become effective after the proper execution of the work that
may have been ordered by the Minister.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 11

 

PRODUCTION PROGRAMMES

 

11.1.                     The Contractor undertakes to produce on a yearly basis
reasonable quantities of Hydrocarbons from each Marketable Deposit according to
the rules of the art in use in the international oil industry, mainly taking
into consideration the rules of proper preservation of the deposits and the best
possible recovery of the Hydrocarbon reserves under economic conditions.

 

11.2.                     In case of production, the Annual Works Schedule,
mentioned in Article 16 below, which the Contractor must submit before 1 (1st)
October of each Calendar Year, to the Minister, will include, for each
Marketable Deposit, the production program and the corresponding budget prepared
for the following Year.

 

11.3.                     The Contractor shall attempt to produce, during each
Calendar Year, the quantities estimated in the production programme defined
above.

 

ARTICLE 12

 

NATURAL GAS

 

12.1.                     All provisions of the Contract shall apply mutatis
mutandis [with the necessary changes] to Natural Gas subject to the special
provisions of this article.

 

12.2.                     No quantity of Associated Natural Gas that, according
to the evaluation of the Contractor, could not be economically reinjected, or
used in the Oil Operation, or treated for sale, may be burned by the Contractor
without the prior approval of the Minister which may not be refused if the
temporary burning of the Gas is in accordance with the rules of the art in use
in the international oil industry.

 

In such event, the Contractor shall, except in cases of emergency, notify the
Minister at least two (2) months in advance and provide the necessary proof
showing in particular that all or part of this Gas cannot be usefully and
economically used to improve the best possible economic rate of recovery of
Crude Oil by reinjection in accordance with the provisions of Article 10.4 above
or any other use that could normally be required.

 

12.3.                     If the Contractor:

 

a)             decides to burn the Associated Natural Gas in accordance with the
provisions of Article 12.2 above; or

 

b)             decides not to exploit a discovery of Non-associated Natural Gas;
then the State shall have the right to exploit and remove the said Natural Gas,
without paying any compensation to the Contractor. The State shall assume in
such event if applicable all the additional costs

 

18

--------------------------------------------------------------------------------


 

necessary for the production, the treatment and the removal of the said Natural
Gas.

 

12.4.                     If the Contractor considers the Natural Gas as
commercially exploitable, it may in particular sell the Natural Gas that it
produces to the State for the local consumption needs of the Republic of Senegal
at competitive prices with other replacement products but also for other
industry uses at prices suitable to the Parties.

 

ARTICLE 13

 

HYDROCARBON MEASUREMENT

 

13.1.                     The Contractor shall measure, at a point mutually
agreed upon by the Parties, all of the Hydrocarbons produced, after extraction
of water and related substances, by using, according to the approval of the
Ministry, the equipment and measuring procedures in accordance with the methods
in use in the international oil industry. The Ministry shall have the right to
examine these measures and to inspect the equipment and procedures used.

 

13.2.                     If, during the exploitation, the Contractor wishes to
modify the said equipment and procedures, it shall obtain the prior approval
from the Minister.

 

13.3.                     When equipment or procedures used have led to an
overestimate or an underestimate of the quantities measured, the error shall be
considered as existing since the date of the last calibration of the equipment,
unless the contrary can be proven and the appropriate adjustment shall be
implemented for the corresponding period.

 

ARTICLE 14

 

HYDROCARBON TRANSPORT

 

14.1.                     The Contractor shall have the right to transport or
have transported the products of its exploitation to points of storage,
treatment, loading or wholesale consumption, all the while maintaining
ownership, under conditions established by the Oil Code.

 

14.2.                     The authorization for transport shall be granted under
law, upon their request, either to the Contractor, or individually to each of
the companies forming the Contract. The approval by the Minister of a pipeline
project, as indicated in Article 39 of the Oil Code, may not be refused, if the
project complies with the current regulations and makes it possible to ensure
the transport of the products extracted under the best possible technical,
economical and environmental conditions.

 

19

--------------------------------------------------------------------------------


 

14.3.                     In the event of several discoveries of Hydrocarbons
within the same geographical region, the Contractor may come to a friendly
agreement with the other exploiting entities for the construction and/or common
usage of pipeline installations making it possible to evacuate all or part of
their respective productions. All protocols, agreements or contracts resulting
therefrom shall be submitted for the prior approval of the Minister.

 

Absent an amiable agreement, the Minister may request that the Contractor and
the other exploiting entities join forces for the construction and/or common
usage, under the best possible technical and economic conditions of facilities
or pipelines, on condition that this demand may not be either for reducing the
economic profitability of the Contractor such as it results from this Contract
or imposing a significant investment for the Contractor in particular greater
than that which it would normally have had to assume if it had had to ensure
alone the implementation of the project.

 

ARTICLE 15

 

LOCAL DEMAND FOR CRUDE OIL

 

15.1.                     The Contractor assumes an undertaking as regards its
production of Crude Oil in the Republic of Senegal to be sold to the State by
priority, the share needed to satisfy the domestic consumption needs of the
country, equal at a maximum to the percentage that the quantity of Crude Oil
produced by the Contractor represents with respect to the total quantity of
Crude Oil produced in the Republic of Senegal.

 

15.2.                     The Minister shall give no later than October first
(1st) written notice of the quantity of Crude Oil that it chooses to buy, in
accordance with this article, during the following Calendar Year. After the
deliveries have been made to the State or to the beneficiary designated by the
Minister, the deliveries shall be made in quantities reasonably equal and at
regular time intervals during the said Year, according to the ways and means
established by agreement of the Parties.

 

15.3.                     The Contractor shall sell the Crude Oil to the State
at a price established in accordance with the provisions of Article 21
hereinbelow with regard to determining the “current international market price”.
This price shall be payable in Francs CFA at the exchange rate with respect to
the Dollar, published by the Central Bank as of the payment date established
sixty (60) days after delivery.

 

20

--------------------------------------------------------------------------------


 

TITLE IV

 

JOINT PROVISIONS REGARDING
RESEARCH AND EXPLOITATION

 

ARTICLE 16

 

ANNUAL WORKS SCHEDULE

 

16.1.                     The Contractor shall submit to the Minister, within
thirty (30) days following the Effective Date of the Contract, the Annual Works
Schedule and the corresponding Budget for the Calendar Year in progress.

 

Three (3) months before the expiration of each Calendar Year, the Contractor
shall submit to the Minister the Annual Works Schedule and the corresponding
Budget forecast for the following Calendar Year.

 

The Annual Works Schedule and the corresponding Budget shall be subdivided among
the various research, evaluation, development and production activities.

 

16.2.                     The Minister may not unreasonably reject the Annual
Works Schedule and the corresponding Budget. However, the Minister may propose
revisions or modifications to the Annual Works Schedule by making these known to
the Contractor within thirty (30) days following the acceptance of this
Programme.

 

In such event, the Minister and the Contractor shall meet as soon as possible to
study the revisions and modifications requested and establish by mutual
agreement the Annual Works Schedule and the corresponding Budget in their final
form, in accordance with the rules of the art in use in the international oil
industry. The date for adopting the Annual Works Schedule and the corresponding
Budget shall be the date of the above-mentioned joint agreement.

 

If the Minister does not notify the Contractor of his wish to revise or modify
the above documents, within the above-mentioned thirty (30) days, then the said
Annual Works Schedule and the corresponding Budget shall be considered as being
adopted by the Minister on the expiration date of the said time period.

 

16.3.                     The results derived during the carrying out of the
project or any special circumstances might justify changes to the Annual Works
Schedule. In such event, after notification to the Minister, the Contractor may
carry out such changes on condition that the fundamental objectives of said
Annual Works Schedule are not modified.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 17

 

INSPECTION OF OIL OPERATIONS

 

17.1.                     The Oil Operations shall be subject to the inspection
of the State. Its duly-qualified officials shall have the right to monitor the
Oil Operations and to inspect, at reasonable intervals, the facilities,
equipment, materials, recordings and corresponding records of the Oil
Operations.

 

17.2.                     Prior to any implementation, the Contractor shall give
the Ministry notice of the Oil Operations such as geological or geophysical
campaign, probing or well testing, so that the qualified officials of the
Ministry may be present at the said operations without however causing any delay
in the normal progress of the operations.

 

The Contractor shall keep the Ministry informed of the progress of the
operations, and if necessary inform it of any accidents that have occurred.

 

For the purposes of permitting the exercising of rights as indicated in
Article 17.1 above, the Contractor shall provide to the representatives of the
Ministry reasonable assistance regarding the means of transport and lodging, and
expenses for transportation and lodging directly linked to the monitoring and to
the inspection shall be at the expense of the Contractor.

 

17.3.                     The Ministry may demand that the Contractor carry out,
at its own expense, all work deemed necessary to ensure the safety, hygiene and
protection of the environment during the Oil Operations.

 

17.4.                     In the event that the Contractor decides to abandon a
hole, it shall notify the Ministry thereof at least seventy-two (72) hours
before the abandonment.

 

ARTICLE 18

 

INFORMATION AND REPORTS

 

18.1.                     The Contractor shall keep, in accordance with the
rules of the art in use in the international oil industry, all data and
information resulting from the Oil Operations and, in particular, the
recordings, measurement and geophysical interpretation reports, geological
reports, borehole loggings and drilling reports and tests, and shall supply a
copy to the Ministry as soon as possible of all data, information, reports and
interpretations, obtained or prepared during the Oil Operations.

 

All maps, sections, profiles and any other documents or geophysical or
geological recordings shall be supplied to the Ministry on a transparent medium
for subsequent reproduction and in digital form, if necessary.

 

The Contractor shall supply to the Ministry a representative portion of the core
samples, drill cuttings, and samples of fluids produced during the tests or
production trials.

 

22

--------------------------------------------------------------------------------


 

Upon expiration, or in the event of a release or termination of the Contract,
the original document, including the magnetic tapes, shall be transferred to the
Ministry.

 

18.2.                     The Contractor shall supply to the Ministry the
following periodical reports:

 

a)             a daily report on the progress of the drilling and on the
production, and a weekly report on the geophysical work in progress;

 

b)             within fifteen (15) days following the end of each month, a
monthly report on the Oil Operations underway;

 

c)              within thirty (30) days following the end of the months of
March, June, September and December, a quarterly report regarding the Oil
Operations carried out during the past quarter and a detailed report of expenses
incurred;

 

d)             within sixty (60) days following the end of each Calendar Year, a
report regarding the Oil Operations carried out during the past Calendar Year,
and a detailed report of expenses incurred and a list of the personnel employed
by the Contractor.

 

18.3.                     The Ministry may at any time access technical and
economic files of the Contract with respect to the Oil Operations, of which at
least one copy shall be kept in the Republic of Senegal.

 

The Contractor undertakes to supply to the Ministry upon its request, all
reports, studies, recordings, measuring results, tests, trials, interpretations,
documents and information enabling the monitoring of the execution of the Oil
Operations.

 

18.4.                     All reports and information supplied to the Ministry
by the Contractor shall be, if they bear the disclosure “Confidential”,
considered as such during a period of three (3) years from the time they are
obtained. The State may makes these documents known to any individual employed
by it or working on its behalf. The above-mentioned confidentiality period may
be increased if the Minister so deems necessary.

 

However, the Minister may use the information supplied by the Contractor for the
purpose of preparing and publishing any report required by law and any report
and study of general interest.

 

18.5.                     Notwithstanding the provisions of Article 18.4 above,
the Minister may place any information in the public domain regarding any area
on which the Contractor no longer has exclusive rights, subsequent to the
expiration, release, or withdrawal of the said rights or the termination of the
Contract over the said area.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 19

 

PERSONNEL, TRAINING AND EQUIPMENT

 

19.1.                     The Contractor may, immediately from the start of the
Oil Operations, employ on a priority basis, with equal qualifications, the
citizens of the Republic of Senegal and contribute to the training of this
personnel in order to enable their promotion to any positions as qualified
workers, specialty officials, clerks and managers.

 

At the end of each Calendar Year, the Contractor shall prepare, in agreement
with the Ministry, a recruitment plan and a training plan to achieve an
increased and broader participation of the Senegalese personnel in the Oil
Operations.

 

19.2.                     Particularly, in order to facilitate the employ of
Senegalese personnel, the Contractor shall provide, in view of the satisfaction
of its needs, for the training and the advanced training of its personnel
employed for the Oil Operations. The Contractor shall also attempt to provide
for the training and advanced training of the personnel of the Ministry and of
PETROSEN.

 

The Contractor shall organize this training and advanced training, according to
a plan established by mutual agreement with the Minister and the General Manager
of PETROSEN, either within its company, or in other enterprises, by means of
internships or exchanges of personnel, both in Senegal and abroad.

 

In addition, the Contractor shall support PETROSEN with the promotion of oil
research and operations in Senegal.

 

For these purposes, the Contractor shall devote to the training plan of the
Ministry’s personnel and that of PETROSEN a minimum of:

 

·                                          Two hundred thousand Dollars (USD
200,000) per year during the research period; and

 

·                                          starting from the granting of an
Exploitation Perimeter, a minimum of three hundred thousand Dollars (USD
300,000) per Contract Year.

 

19.3.                     In addition, the Contractor shall earmark for the
promotion of oil exploration and production in Senegal a minimum amount of one
hundred thousand Dollars (USD 100,000) per Contract Year for the research
period;

 

19.4.                     During the first Contract Year, the Contractor agrees
to acquire for PETROSEN and in accordance with PETROSEN’s instructions, earth

 

24

--------------------------------------------------------------------------------


 

science hardware and software and its updates over a period of five (5) years in
the amount of One hundred and fifty-thousand Dollars (USD 150,000).

 

19.5.                     Foreign personnel employed by the Contractor and its
subcontractors for the needs of the Oil Operations shall be authorized to enter
and stay in Senegal for the required duration. The Ministry shall assist the
Contractor for the issuance and the renewal of the administrative documents
necessary for the entry and stay in the Republic of Senegal of said personnel
and their families, in accordance with the current legislation.

 

ARTICLE 20

 

ABANDONMENT AND TRANSFER OF ASSETS UPON EXPIRATION

 

20.1.                     In accordance with the provisions of Article 9.5
above, the Contractor shall submit for approval to the Minister a preliminary
plan of the abandonment or site restoration works at the end of operations (the
“Abandonment Plan”); the Abandonment Plan of each relevant area shall be in line
with generally accepted good workmanship in use in the international oil
industry (the “Abandonment Cost Estimates”).

 

The Contractor shall be entitled to adjust the Abandonment Cost Estimates during
the entire term of the Contract and shall indicate the amounts to be provided
for in plus or minus in the annual report referred to in Article 18.2b) above or
in any other documents approved by an agreement between the Parties.

 

The Contractor shall open in its own name a bank account (the “Bank Account”)
intended to receive, in Dollars or in any other convertible currency of its
choosing, the amounts necessary to cover the Abandonment Cost Estimates (the
“Necessary Amounts”). The Bank Account shall receive annual payments spread over
the estimated life of each Commercial Deposit, in accordance with established
principles governing the setting aside of provisions deductible for tax
purposes.

 

The Bank Account may receive interest that shall be capitalized in order to
contribute to the Necessary Amounts. In the event that the said Necessary
Amounts appear to be higher than the Abandonment Cost Estimates, any amounts in
excess shall be posted to the credit of the Oil Costs Accounts and/or added as
exceptional profits.

 

The Amounts Necessary in order to cover the Abandonment Cost Estimates shall be
recoverable Oil Costs and/or operating expenses recoverable for tax purposes.

 

20.2.                     Upon the expiration or the termination of the
Contract, or in the case of surface area returns, the assets belonging to the
Contractor and necessary

 

25

--------------------------------------------------------------------------------


 

for the Oil Operations in the area returned shall become the property of the
State at no charge, unless they must be used by the Contractor for the
exploitation of other Commercial Deposits located in Senegal. The transfer of
ownership shall where applicable result in the terminating as a matter of law of
any security interest or guarantee involving these assets, or that these assets
comprise.

 

If the Minister decides not to use all or part of the said assets, he may demand
that the Contractor removes them at the Contractor’s expense. However, the
abandonment project shall be carried out in accordance with the Abandonment
Plan.

 

20.3.                     During the Contract’s validity term, the probes
acknowledged by joint agreement as unsuitable for the pursuit of research or the
exploitation shall be taken up by the State, at the request of the Ministry, for
the purposes of converting them into water wells. The Contractor shall then be
responsible for leaving in place the pipes over the requested height and
possibly the well-head and to perform the sealing of the probe in the requested
area.

 

26

--------------------------------------------------------------------------------


 

TITLE V

 

ECONOMIC AND TAX PROVISIONS

 

ARTICLE 21

 

PRICE OF RAW PETROLEUM AND NATURAL GAS

 

21.1.                     The unit sale price of the Crude Oil taken into
consideration for the needs of the Contract shall be the actual F.O.B. sales
price faithfully reflecting the current international market price as defined
hereinbelow, at the Delivery Point.

 

21.2.                     The actual F.O.B. sales price, calculated each quarter
of the Calendar Year, shall be the weighted average of the prices obtained by
the Contractor and the State for sales contracts to Third Parties. Commissions
paid at the time of sales to Third Parties shall not exceed the values in use in
the international oil industry.

 

If such sales to Third Parties are not carried out during the quarter in
question, or represent less than thirty percent (30%) of total sales, then the
value shall be established by comparison with the “current international market
price” during the quarter in question of the Crude Oil produced in Senegal and
in the neighbouring producer countries, considering the differentials of
quality, density, transport and payment.

 

“Current international market price” means a price enabling the Crude Oil sold
to attain, at the sites of treatment or consumption, a competitive level equal
to that practiced for Crude Oil of the same quality coming from other regions
and delivered under comparable commercial conditions, both from the quantity
standpoint as well as the destination and the use of the Crude Oil, taking into
account market conditions and the type of contracts.

 

21.3.                     A commission chaired by the Minister, or his delegate
and including representatives of the Administration and the representatives of
the Contractor shall meet upon the request of its president, to establish,
according to the stipulations of Article 21.2. above, the actual F.O.B. sales
price of the Crude Oil produced, applicable to the quarter of the lapsed
Calendar Year. The decisions of the commission shall be made unanimously.

 

21.4.                     If no decision is made by the commission within thirty
(30) days after the end of the quarter of the Calendar Year in question, then
the actual F.O.B. sales price of the Crude Oil produced shall be definitively
established by an internationally acknowledged expert, appointed by agreement by
the

 

27

--------------------------------------------------------------------------------


 

Parties, or, lacking agreement, by the International Centre of Expertise of the
International Chamber of Commerce.

 

The expert shall establish the price in accordance with the stipulations of
Article 21.2 within twenty (20) days after his appointment. The costs of the
expertise shall be equally shared by the Parties.

 

21.5.                     While waiting for the price to be established, the
temporary actual F.O.B. sales price applicable for a quarter of the Calendar
Year shall be the actual F.O.B. sales price of the previous quarter. Any
necessary adjustment shall be implemented no later than thirty (30) days after
the establishment of the actual F.O.B. sales price for the relevant quarter.

 

21.6.                     For the purposes of this Contract, the value of the
Natural Gas sold or transferred to Third Parties or to the State shall be the
actual price obtained by the contractor for the sale of the said Natural Gas.

 

As regards sales or transfer of Natural Gas other than those made to Third
Parties or to the State, the relevant value shall be determined by agreement
between the Minister and the Contractor, by taking into consideration inter alia
the principles then in effect internationally for the marketing of the Natural
Gas, the quality and the quantity of Natural Gas, and the price of the
Senegalese Natural Gas sold to Third Parties under comparable market conditions.

 

ARTICLE 22

 

RECOVERY OF OIL COSTS AND PRODUCTION SHARING

 

22.1.                     In the event of Hydrocarbons production from the
Contract Area, the Contractor shall have the right to receive free-of-charge,
each Calendar Year, in view of the recovery of its Oil Costs, a maximum share of
seventy-five percent (75%) of the Total Commercial Production of Crude Oil and
Natural Gas.

 

If, during a Calendar Year, the value of the aforementioned maximum share of the
Total Commercial Production, determined in accordance with the provisions of
Article 21 above, is greater than the Oil Costs to be recovered during the said
Year, then the Contractor shall receive only such lesser percentage of the
production as is necessary and sufficient to recover the Oil Costs.

 

22.2.                     The Oil Costs shall be recoverable in the following
manner:

 

a)             With the exception of the Costs relating to fixed assets, as
provided for in Article 4 of Appendix 2 to this Contract, the Oil Costs incurred
during the implementation of the Oil Operations with respect to the Contract
Area shall be recovered

 

28

--------------------------------------------------------------------------------


 

·                  during the Calendar Year in which the Oil Costs were
incurred;

·                  or during the Calendar Year of the production launch of the
first Commercial Deposit of the Contract Area, if the latter year is after the
Calendar Year in which the Costs were incurred.

 

b)             The Oil Costs relating to fixed assets shall be recoverable at
the annual amortization rate stipulated in Article 4 of Appendix 2 of this
Contract.

 

The recovery of the Costs of the fixed assets corresponding to an Exploitation
Perimeter shall begin:

 

·                  in the Calendar Year during which the fixed assets were
implemented; or

·                  in the Calendar Year during which the production on said
Exploitation Perimeter begins, if the latter year is after the Calendar Year in
which the said fixed assets were implemented.

 

c)              If the Oil Costs recoverable during any Calendar Year exceed in
value the limit fixed in Article 22.1 above, then the surplus shall be brought
forward to the following Calendar Year or Years until the recovery of said Oil
Costs.

 

22.3.                     The Contractor shall receive each Calendar Year, by
way of compensation, a percentage of the Total Commercial Production after
deduction of the Hydrocarbon share intended for the recovery of the Oil Costs of
the said Year, (hereinafter the “Residual Production”) in accordance with the
provisions of Articles 22.1 and 22.2 above.

 

For this purpose, the Residual Production shall be shared by the State and the
Contractor by way of the daily oil or gas production, in accordance with the
following brackets:

 

·                  As regards the Crude Oil or gas equivalent:

 

Daily production
(Barrels or gas
equivalent)

State

Contractor

Less than 30,000

35%

65%

30,001 to 60,000

40%

60%

60,001 to 90,000

50%

50%

90,001 to 120,000

54%

46%

Above 120,000

58%

42%

 

22.4.                     The recovery of Oil Costs and the production sharing
shall be established every quarter of the Calendar Year on a cumulative basis.
If the production or the Oil Costs recoverable are not finally known as of the

 

29

--------------------------------------------------------------------------------


 

calculation date, estimates made based on the Annual Works Schedule and the
Budget of the Calendar Year in question, as indicated in Article 16 above, shall
be used. No later than two (2) months after the end of each Calendar Year, the
amounts of the recovery of the Oil Costs and the production sharing for said
Calendar Year shall be determined as well as the necessary adjustments.

 

22.5.                     In the event of Non-Associated Natural Gas Production,
the Oil Costs corresponding to this production shall be recoverable on the basis
of the latter production only, unless the Parties agree otherwise.

 

22.6.                     Pursuant to the provisions of this article, the value
of the Hydrocarbons produced shall be that determined in Article 21 above.

 

22.7.                     Unless otherwise agreed, the Contractor shall acquire
the ownership of the Hydrocarbons at the Delivery Point to which it is entitled
under this Contract. However, the responsibility of the Contractor shall remain
liable prior to the said transfer of ownership, in accordance with the
provisions of Article 4 above.

 

22.8.                     The State shall decide whether the production share
coming to it, after the recovery of the Oil Costs and the compensation of the
Contractor, shall be taken in kind or converted into currency.

 

If the State decides to take its production share in kind, in all or in part,
then the Minister shall give the Contractor notice of its decision at least
three (3) months before each six-month period of the Calendar Year indicating
the exact quantity it wishes to take during the following six-month period of
the Calendar Year.

 

If the State decides to convert into currency its production share in all or in
part, the Contractor shall pay to the State the value of this production
calculated in accordance with the provisions of Article 21 above. This payment
shall be made on a monthly basis within thirty (30) days following the end of
the month to which the payment applies, and the Contractor shall acquire title
to the said production share at the Delivery Point.

 

It is understood that the Contractor shall not enter into any sale commitment as
regards the State’s production share of which the duration is more than six
(6) months, unless with the written consent of the Minister.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 23

 

TAXATION RULES

 

23.1.                     The Contractor is subject to corporate taxation as
provided for in the General Tax Code and the Oil Code.

 

The net profits derived by the Contractor from all of its Oil Operations in the
territory of the Republic of Senegal as defined in the General Tax Code, unless
otherwise stated in the Oil Code, are subject to a tax on corporations of
twenty-five percent (25 %) calculated on the said net profits.

 

The Contractor shall maintain, per Calendar Year, in accordance with the
regulations in effect in Senegal and the provisions of this Contract, a separate
accounting of the Oil Operations which enables the establishing of a profits and
losses account and a balance sheet indicating both the results of the said
operations as well as the credit and liability items assigned thereto or
directly relating thereto.

 

In the event that the Contractor is composed of several entities, the tax
obligations of such entities are separate.

 

23.2.                     The Contractor and its Affiliated Companies under the
protocols and agreements referred to in Article 8 paragraph 4 of the Oil Code
shall benefit from the tax and customs advantages pursuant to Articles 48 and 49
of the Oil Code.

 

31

--------------------------------------------------------------------------------


 

ARTICLE 24

 

SHARE EQUITY OF PETROSEN

 

24.1.                     Beginning from the Effective Date of this Contract,
PETROSEN has in the Contract Area a share of the undivided interests of ten
percent (10%) conferring upon it, in the proportion of its share equity, all
rights and obligations of this Contract, subject to the provisions of this
Article 24.

 

The share equity of PETROSEN indicated in the previous paragraph shall not
entail for PETROSEN, during the entire duration of the research period, any
participation in the expenses and charges incurred by the Contractor (including
the expenses related to any indemnity in the event of non-compliance, the
submission of a parent company bank bond, surface area rents and the training
expenses pursuant to Articles 7.8, 7.10, 8, 19.2, 19.3 and 19.4 above
respectively), the share of PETROSEN being borne by the other entities composing
the Contractor, each on a prorated basis of its share equity percentage.

 

24.2.                     When the exploitation authorization with respect to an
Exploitation Perimeter referred to in Article 10.1 becomes effective, PETROSEN
shall have the option to increase its participation in the risks and profits
associated with the Oil Operations in the said Exploitation Perimeter, in
accordance with the following provisions:

 

a)             within an Exploitation Perimeter, the share equity of PETROSEN
may reach a maximum of twenty percent (20%), i.e. a maximum increase of ten
percent (10%).

 

b)             PETROSEN shall notify the Contractor of its decision to exercise
its option to increase its share equity and the percentage of share equity
chosen no later than six (6) months after the effective date of the
authorization related to the Exploitation Perimeter;

 

c)              the share equity of PETROSEN relating to an Exploitation
Perimeter shall be effective from the effective date of the relevant
exploitation authorization;

 

d)             the entities, other than PETROSEN, composing the Contractor shall
transfer to PETROSEN, each on a pro rata basis of its share equity as of that
moment, a percentage of their share equity, of which the total shall be equal to
the amount of increase in the share equity decided by PETROSEN;

 

e)              PETROSEN shall, separately for each Exploitation Perimeter, have
the right to exercise or not to exercise its option to increase its share
equity.

 

32

--------------------------------------------------------------------------------


 

24.3.                     Starting from the effective date of its participation
indicated in Article 24.2.c) above, PETROSEN:

 

a)             shall participate on a pro rata basis of its participation in the
expenses corresponding to the Exploitation Perimeter in question;

 

b)             shall possess and remove its fraction of the production obtained
on the basis of the said Exploitation Perimeter.

 

PETROSEN shall not, by virtue of its share equity, be obligated to reimburse any
part of the expenses incurred before the effective date of the exploitation
authorization in relation to the Exploitation Perimeter, or to contribute to
training and promotion expenses.

 

In the event that PETROSEN should exercise its option to increase its share
equity pursuant to Article 24.2. above, it shall reimburse in Dollars to the
Contractor, with no interest, on a pro rata basis of the increase of its share
equity, the expenses incurred related to the Exploitation Perimeter in question
between the effective date of the exploitation authorization and the date of its
option exercise notice. Said reimbursement shall be made within sixty (60) days
following the said notification date.

 

24.4.                     The respective rights and obligations of PETROSEN and
the other entities composing the Contractor shall be established in the Joint
Operating Agreement referred to in Article 4.9 above.

 

24.5.                     PETROSEN, on the one hand, and the other entities
composing the Contractor, on the other, shall not be jointly and severally
liable for the obligations resulting from this Contract.

 

Accordingly, PETROSEN shall be individually liable to the State for its
obligations as provided for in the Contract.

 

The State at all times guarantees the execution of the obligations of PETROSEN
under this Contract. Any failure of PETROSEN in the execution of any of its
obligations shall not be considered as a failure of the Contractor and may under
no circumstances be invoked by the State to terminate this Contract.

 

24.6.                     The State reserves the right to have its share under
this Article 24 held by a State Corporation other than PETROSEN.

 

33

--------------------------------------------------------------------------------


 

ARTICLE 25

 

ACCOUNTING AND VERIFICATION

 

25.1.                     The Contractor shall keep its accounting in accordance
with the regulations in effect and according to the provisions of the Accounting
Procedure established in Appendix 2 attached hereto which is an integral part of
this Contract.

 

25.2.                     Accounting records and books shall be kept in French
and denominated in Dollars. These records shall in particular be used to
determine the recovery of the Oil Costs, the gross earnings, the operating
costs, the net profits and the preparation of the Contractor earnings statement.
For the record only, the profits and losses accounts and the balance sheets
shall also be kept in Francs CFA.

 

25.3.                     Account records and books shall be materially proven
by detailed documents proving the expenses and receipts of the Contractor in
accordance with the provisions and obligations of the Contract.

 

25.4.                     The State, after informing the Contractor in writing,
shall have the right to examine and check, by its own officials or experts of
its choosing, the account records and books relating to the Oil Operations. It
shall have five (5) years following the end of the year in question to conduct
this examination or this verification and to submit to the Contractor any
objection in relation to any discrepancies or errors observed during the
examination or verification.

 

The State’s failure to make a claim within the above-mentioned five (5) years
shall end any objection, dispute or claim on the part of the State for the
financial year in question.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 26

 

IMPORTS AND EXPORTS

 

26.1.                     The Contractor shall have the right to import into the
Republic of Senegal on its behalf or on behalf of its subcontractor any
materials, equipment, machines, apparatuses, automobiles, airplanes, spare parts
and consumable material necessary for the Oil Operations.

 

The above-mentioned goods shall be imported by the Contractor in accordance with
the provisions of Article 49 of the Oil Code.

 

Furthermore, the expatriate employees and the families, hired to work in the
Republic of Senegal on behalf of the Contractor or its subcontractors, shall
have the right to import into the Republic of Senegal, when becoming settled
therein, their personal effects, including their car.

 

26.2.                     The Contractor and its subcontractors undertake to
carry out the imports defined above, only in so far as the said goods are not
available in the Republic of Senegal in equal quantity, quality, price, time
frame and payment conditions, save for any special technical emergencies or
requirements submitted by the Contractor or its subcontractors.

 

The Contractor and its subcontractors undertake to grant preference to
Senegalese enterprises for all construction, supply or service contracts with
equal conditions in terms of quantities, quality, price, time fame and payment
conditions.

 

For all contracts of a value greater than two hundred thousand (200,000)
Dollars, the Contractor shall select its subcontractors by means of invitations
to bid with Senegalese and foreign companies or by means of any other
appropriate method in use in the international oil industry.

 

26.3.                     The Contractor and its subcontractors, and their
foreign employees and their families, shall have the right to re-export, from
the Republic of Senegal free of any exit fees and taxes, the goods imported
pursuant to Article 26.1 above which would no longer be necessary for the Oil
Operations, subject to the application of provisions provided for in
Article 2020 above.

 

26.4.                     The Contractor and its subcontractors shall have the
right to sell, in the Republic of Senegal, on condition of informing the
Minister in advance thereof, the goods that they imported when they are no
longer necessary to the Oil Operations. In such event, it shall be the
responsibility of the seller to fulfil all of the procedures required by the
current regulations and to pay all fees and taxes applicable as of the
transaction date, unless the above-mentioned goods are transferred to
enterprises carrying out Oil Operations in the Republic of Senegal.

 

35

--------------------------------------------------------------------------------


 

26.5.                     For the entire duration of the Contract, and subject
to the provisions in Article 15 above, the Contractor shall have the right to
export freely to the chosen destination for this purpose, free of any exit fees
and taxes, the portion of Hydrocarbons to which the Contractor is entitled under
the Contract.

 

26.6.                     All imports and exports under this Contract shall be
subject to the procedures required by the current regulations concerning them,
unless otherwise stipulated in Article 49 of the Oil Code.

 

ARTICLE 27

 

FOREIGN EXCHANGE

 

27.1.                     The Contractor shall be subject to the foreign
exchange regulations of the Republic of Senegal. However, it is understood that
the Republic of Senegal undertakes for the duration of this Contract to maintain
in favour of the Contractor and its subcontractors the benefit of the following
guarantees for the operations carried out within the framework of this Contract:

 

a)             the right to contract loans abroad necessary for the execution of
their activities in Senegal;

 

b)             the right to collect and keep abroad all funds acquired or
borrowed abroad, including earnings from sales, and to dispose thereof freely
within the limit of the amounts exceeding the needs of their operations in
Senegal;

 

c)              the free movement of funds belonging to them free of any rights,
taxes and commissions of any kind between Senegal and any other country;

 

d)             the right to repatriate the capital invested within the framework
of this Contract and to transfer their profits, in particular the interests and
dividends;

 

e)              and the free transfer of amounts owed, as well as the free
receiving of amounts which are owed to them for any reason whatsoever, with the
responsibility to make the declarations provided by the current regulations.

 

27.2.                     For the execution of its operations, the Contractor
shall be authorized to practice the exchange of national currency and the
foreign currencies convertible at exchange rates not less favourable for the
Contractor than the rates applicable on the relevant day or than the rates
generally applicable in the Republic of Senegal to other firms, on the day of
the operations.

 

36

--------------------------------------------------------------------------------


 

27.3.                     Within thirty (30) days following the end of each
Calendar Year quarter, the Contractor shall provide to the Minister in charge of
finances, a report on the movements of funds related to the Oil Operations
during the recently lapsed Quarter.

 

27.4.                     The expatriate employees of the Contractor shall have
the right, in accordance with the current regulations in the Republic of
Senegal, to the free exchange and to the free transfer to their country of
origin of their savings on their salaries, as well as the contributions for
retirement and savings plan paid by themselves or on their behalf, on condition
that they have paid their taxes in the Republic of Senegal.

 

ARTICLE 28

 

PAYMENTS

 

28.1.                     All amounts owed to the State or to the Contractor
shall be payable in Dollars or in any other convertible currency chosen by
mutual agreement by the Parties.

 

28.2.                     In the event of a delay in a payment, the amounts owed
shall bear interest at a rate equal to the LIBOR (London Interbank Offered Rate)
plus two (2) percentage points per year, starting from the day on which they
should have been paid.

 

TITLE VI

 

MISCELLANEOUS PROVISIONS

 

ARTICLE 29

 

CONTRACTOR’S RIGHTS OF TRANSFER AND INSPECTION

 

29.1.                     In accordance with the provisions of the Oil Code, the
rights and obligations resulting from this Contract may not be transferred in
part or in whole by any of the entities composing the Contractor without the
prior approval of the Minister. The transfer shall involve the entirety of the
rights and obligations relating to this Contract.

 

If, within sixty (60) days following the notification to the Minister of the
transfer project accompanied by the transfer document, the Minister has not made
known his reasoned opposition, then the said transfer shall be deemed approved
by the Minister upon the expiration of the said time period.

 

Starting from the approval date, the transferee or transferees shall be acting
in the capacity of the Contractor and shall fulfil the obligations

 

37

--------------------------------------------------------------------------------


 

imposed on the Contractor by the Oil Code and by this Contract to which they
shall have adhered prior to the transfer.

 

In the event of a transfer to an Affiliated Company, the Minister shall
authorize said transfer and may request, if applicable, that the parent company
submit for the approval of the Minister a bond for the proper performance of the
obligations under this Contract.

 

29.2.                     The Contractor also is responsible for submitting for
the prior approval of the Minister:

 

a)             any change of individual or any project which could possibly
bring about, in particular by means of a new distribution of the corporate
shares, a modification of the control of the Contractor or a company composing
the Contractor. The distribution of the corporate capital, nationality of the
majority shareholders, as well as the by-law provisions relating to the
headquarters and the rights and obligations under the social titles shall be
considered as elements of control of the Contractor. However, transfers of
corporate shares to Affiliated Companies shall be free. Transfers of corporate
equity shares to Third Parties shall only be subject to the approval of the
Minister if they are intended to place in the hands of the latter more than
twenty-five percent (25%) of the company’s capital.

 

b)             any project for creating sureties encumbering the assets and
facilities assigned to the Oil Operations.

 

The projects referred to in this Article 29.2 shall be made known to the
Minister. If, within sixty (60) days after said notification, the Minister has
not notified the Contractor of its reasoned opposition to the said project, they
shall be considered as having been approved.

 

ARTICLE 30

 

TERMINATION OF THE CONTRACT

 

30.1.                     Pursuant to the Oil Code, this Contract may be
terminated by the State in any of the following cases:

 

a)             serious violation by the Contractor of the provisions of the Oil
Code, or stipulations of this Contract, after official notification with no
remedy within three (3) months;

 

b)             delay of more than three (3) months as regards any payment to be
made by the Contractor to the State, after a formal notice has not been heeded
during a period of three (3) months;

 

38

--------------------------------------------------------------------------------


 

c)              after the startup of production on a Marketable Deposit,
shutdown of its exploitation for one (1) year, without resumption of this
exploitation six (6) months after receipt of a formal notice to that end;

 

d)             the non-execution by the Contractor within the time period
ordered of an arbitration ruling corresponding to this Contract;

 

e)              or legal regulation or liquidation of the assets of the
Contractor or its parent companies.

 

30.2.                     For the application of the provisions mentioned above,
the Minister shall officially, by registered mail return receipt requested, ask
the Contractor to comply with its obligations within the time periods
established in paragraphs a) through d) above.

 

If the Contractor does not comply with this injunction within the applicable
time periods, then this Contract may be terminated.

 

ARTICLE 31

 

FORCE MAJEURE

 

31.1.                     When one Party is incapable of performing its contract
obligations, excluding payments which it owes, or can only perform the said
obligations belatedly, due to an event of Force Majeure, the non-performance or
delayed performance shall not be deemed violation of this Contract, on
condition, however, that there is a link of cause and effect between the
prevention and the event of Force Majeure invoked.

 

The Parties may rely on arbitration to determine, in particular, the nature of
the alleged obstacle and its effect on the contractual obligation of the
interested Party.

 

31.2.                     For the purposes of this Contract, may be deemed an
event of Force Majeure any unforeseen event that is uncontrollable and beyond
the control of the Party invoking it, such as earthquakes, riots, insurrections,
civil troubles, sabotage, wars or conditions attributable to war. The Parties
intend that the term “Force Majeure” shall, to the greatest extent possible, be
construed in conformance with the principles and uses of international law.

 

31.3.                     When a Party considers that it is prevented from
performing any one of its obligations due to an event of Force Majeure, it must
immediately notify the other Party thereof and indicate the reasons therefor.

 

It must also take all useful measures to ensure the normal resumption of the
execution of the obligations affected as soon as possible, immediately from the
cessation of the event of Force Majeure.

 

39

--------------------------------------------------------------------------------


 

31.4.                     If, subsequent to an event of Force Majeure, the
performance of any one of the obligations of the contract is deferred, then the
duration of the resulting delay and the time period which could be necessary to
repair any damage caused by the event of Force Majeure shall be added to the
time period granted under the terms of the contract for the performance of the
said obligation as well as the duration of the Contract.

 

ARTICLE 32

 

ARBITRATION AND EXPERTISE

 

32.1.                     In the event of any dispute arising between the State
and the Contractor, concerning the interpretation or the performance of this
Contract or any one of its provisions, the Parties shall attempt to resolve it
out of court.

 

If the Parties are unable to settle the dispute out of court within three
(3) months from its notification, they shall mutually agree that such a dispute
shall be submitted to the International Centre for the Resolution of
Investment-related Disputes (C.I.R.D.I.), for the purpose of its resolution by
means of arbitration in accordance with the Agreement for the Resolution of
Investment-related Disputes between Countries and Nationals of other Countries
signed March 18, 1965 and ratified by Senegal according to the terms of Decrees
67-517 dated May 19, 1967 and which appeared in the Official Bulletin of the
Republic of Senegal on June 10, 1967. The arbitration court shall be composed of
three (3) arbitrators.

 

32.2.                     Arbitration shall take place in Paris (France). The
arbitration procedure shall be conducted in French, and the applicable law shall
be Senegalese Law.

 

The award of the court shall be handed down definitively and irrevocably; it
shall be binding on the Parties and is immediately executable.

 

32.3.                     32.3.                     The Parties undertake to
comply with any preservative measure ordered or recommended with majority ruling
by the arbitration court constituted in accordance with the provisions of
Article 32.1 above.

 

The introduction of an appeal in arbitration involves any suspension of effects
regarding the object of the dispute. On the other hand, the execution by the
Parties of their other obligations under this Contract shall not be suspended
during the arbitration period.

 

32.4.                     In the event of difficulty in the performance of this
Contract, the Parties shall mutually agree, in particular before any arbitration
and lacking out-of-court settlement, to request from an expert to assist them in
the out-of-court treatment of their dispute. Said expert shall be appointed by
mutual agreement by the Parties or lacking agreement, by the International
Expertise Centre of the International Chamber of Commerce in

 

40

--------------------------------------------------------------------------------


 

accordance with the technical expertise regulation thereof. The costs and fees
of the expert shall be equally shared by the Parties (or at the expenses of the
Contractor excluding PETROSEN until the startup of the commercial production).

 

ARTICLE 33

 

APPLICABLE LAW -STABILIZATION OF CONDITIONS

 

33.1.                     This Contract and the Oil Operations undertaken within
the framework of said Contract are governed by the laws and regulations of the
Republic of Senegal.

 

33.2.                     The Contractor shall be subject to the laws and
regulations of the Republic of Senegal.

 

33.3.                     No provision may be applied to the Contractor the
purpose of which is to directly or as a consequence thereof increase the charges
and obligations deriving from the systems mentioned in Chapter 7 of the Oil
Code, as these systems are defined by the legislation and the regulations in
effect as of the date this Contract is signed, without prior agreement of the
Parties.

 

ARTICLE 34

 

NOTIFICATIONS

 

34.1.                     All notices or other communications related to this
Contract shall be forwarded in writing and shall be considered as having been
submitted as soon as they have been carried or delivered under stamped
recommended cover with acknowledgement of receipt or forwarded via telex or fax
(with confirmation of receipt) to the choice of domicile indicated hereinbelow:

 

For the Republic of Senegal:

Minister of State:

Minister of International Cooperation, Art Transport, Infrastructures and Energy

Immeuble Tamaro

Rue Mohamed V x Jules Ferry

B.P. 23592 Dakar

Senegal

Tel.: (221) 33 849 88 43

Fax: (221) 33 849 88 15

Email: ME@micatti.gouv.sn

 

If to the Contractor

SOCIETE DES PETROLES DU SENEGAL

Managing Director

Route du Service Géographique, Hann

 

41

--------------------------------------------------------------------------------


 

B.P. 2076 Dakar

Senegal

Tel.: (221) 33 839 92 98

Fax: (221) 33 832 18 99

Email: petrosen@petrosen.sn

 

If to PETRO TIM LIMITED

Boîte Postale 866 Anderson Square Building, Grand Cayman, KY111023 Or
Suite 1109, Tai Yau Building, 181 Johnston Road, Wanchai, Hong Kong

 

Chief Executive Officer

Tel.: + 852 2961 2768

Fax: + 852 3011 3012

Email: edwongjk@gmail.com

 

34.2.                     The State and the Contractor may at any time change
their authorized representative or modify the above choice of their address for
notices, on condition of making it known with an advance notice of ten
(10) days.

 

ARTICLE 35

 

OTHER PROVISIONS

 

35.1.                     The titles included in this Contract are inserted for
purposes of convenience and of reference and in no way define, or limit or
outline the scope or the purpose of the Contract, or any one of its clauses.

 

35.2.                     Appendices 1 and 2 attached hereto are an integral
part of this Contract.

 

35.3.                     This Contract can only be modified in writing and by
mutual agreement by the Parties.

 

35.4.                     Any waiver by the State of the performance of any
obligation of the Contractor shall be recognized by this Contract.

 

35.5.                     The Effective Date shall be the date of the decree of
approval of this Contract. .

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties to this Contract have mutually agreed to sign
the said Contract in five (5) copies and to submit it to the recording procedure
at no cost.

 

Dakar, 17 January 2012

 

For the Contractor:

 

PETRO-TIM LIMITED

PETROSEN

 

 

/s/ M Wong Joon KWANG

 

/s/ Mr Ibrahima MBODJI

M Wong Joon KWANG

Mr Ibrahima MBODJI

 

For the Republic of Senegal

Minister of State

Minister of International Cooperation, Air Transport, Infrastructure and Energy

 

 

/s/ M. Karim WADE

 

 

Mr. Karim WADE

 

 

 

 

 

For Approval

 

 

 

 

 

THE PRESIDENT OF THE REPUBLIC

 

 

 

 

 

/s/ H.E. Abdoulaye WADE

 

 

H.E. Abdoulaye WADE

 

 

For Approval

 

43

--------------------------------------------------------------------------------


 

APPENDIX 1

 

DELINEATION OF THE CONTRACT AREA

 

SAINT LOUIS OFFSHORE PROFOND The total surface area is deemed equal to 9,463
square kilometres Block’s coordinates

 

Point

 

Longitude

Latitude

A

 

17°10’00” W

16°04’00” N

B

 

18°30’00” W

16°04’00” N

C

 

18°30’00” W

15°25’00” N

D

 

17°22’00” W

15°25’00” N

 

44

--------------------------------------------------------------------------------


 

APPENDIX 2

 

ACCOUNTING PROCEDURE

 

ARTICLE 1
GENERAL PROVISIONS

 

1.1.                        Purpose

 

This Accounting Procedure shall be followed and respected in the execution of
the Contract obligations to which it is attached.

 

The object of this Accounting Procedure is to establish the rules and methods of
accounting for the determination of the costs and expenses incurred by the
Contractor and necessary, in accordance with the rules of the art in use in the
international oil industry, for Oil Operations (hereinafter called “Oil Costs”).

 

1.2.                        Accounts and allocations

 

The Contractor shall record separately in different accounts all transactions
with respect to Oil Operations and shall continuously keep accounts, books and
records, distinguishing in particular:

 

· research expenses;

 

· evaluation expenses according to discovery;

 

· if necessary, according to Exploitation Perimeter:

 

· development and transport expenses of the production;

 

· current exploitation and transport expenses of the production;

 

· abandonment expenses;

 

· financial fees;

 

· general and administrative expenses.

 

The accounts, books and records of the Contractor shall be kept following the
rules of the accounting schedule in effect in Senegal and the practices and
methods in use in the international oil industry.

 

In accordance with the provisions of Article 25.2 of the Contract, the accounts,
books and records of the Contractor shall be kept in French and denominated in
Dollars.

 

45

--------------------------------------------------------------------------------


 

Whenever it is necessary to convert into Dollars the expenses and receipts paid
or received in any other currency, they shall be evaluated based on the exchange
rate quoted on the exchange markets in Paris, according to the modalities
established by mutual agreement.

 

All profits or losses resulting from the exchange of currency at the time of the
transactions covered by this Contract shall be debited or credited to the
account of the Oil Costs.

 

1.3.                        Interpretation

 

The definitions of the terms included in this Appendix 2 are the same as the
corresponding terms in the Contract.

 

In the event there is a conflict between the provisions of this Accounting
Procedure and that of the Contract, this one shall prevail.

 

1.4.                        Modifications

 

The provisions of the Accounting Procedure can be modified by mutual agreement
by the Parties.

 

The Parties mutually agree that if one of the provisions of the Accounting
Procedure should be inequitable with regard to one Party, they shall in good
faith modify the provision in question to even out any inequality.

 

ARTICLE 2
PRINCIPLES AND BASES FOR ALLOCATION OF THE OIL PRODUCER COSTS

 

The Contractor shall keep a detailed account of the Oil Costs in which the Oil
Costs borne for Oil Operations shall be posted and from which the following
expenses and costs shall be debited:

 

2.1.                        Personnel expenses

 

All payments made or expenses incurred to cover the fixed salaries of employees
of the Contractor and its Affiliated Companies directly assigned, either
part-time or full-time, to the Oil Operations in the territory of the Republic
of Senegal, including the legal and social charges and all additional charges or
expenses provided by individual or collective agreements in accordance with the
administrative regulations of the Contractor.

 

2.2.                        Buildings

 

Construction, maintenance costs and related expenses including the leasing
amount paid for all offices, houses, warehouses, and buildings, including the
residences and recreation centres for employees and the costs of equipment,

 

46

--------------------------------------------------------------------------------


 

furnishings and fittings necessary for the use of such buildings required for
the execution of the Oil Operations.

 

2.3.                        Materials, equipment and leasing amounts

 

Costs of the equipment, materials, machines, articles, furnishings and
facilities bought or furnished for the needs of the Oil Operations, as well as
the leasing amounts or compensations paid or incurred for the use of all
equipment and facilities necessary to the Oil Operations, including equipment
belonging to the Contractor.

 

2.4.                        Transportation

 

Transportation of the employees, equipment, materials and supplies within
Senegal, as well as between Senegal and other countries, necessary for the Oil
Operations. The transportation costs of the employees shall include the moving
costs of the employees and their families paid by the Contractor in accordance
with the policy established by the latter.

 

2.5.                        Services rendered by the subcontractors

 

The costs for the provision of services rendered for the needs of the Oil
Operations by the subcontractors, consultants, expert advisors as well as all
costs related to services rendered by the State or any other Senegalese
authority.

 

2.6.                        Insurance policies and claims

 

Premiums paid for insurance policies that it is customary to underwrite for the
Oil Operations needing to be implemented by the Contractor and all expenses
incurred and paid for settlement of all losses, claims compensation and other
expenses, including the legal services expenses not recovered by the policy
holder and the expenses deriving from legal decisions.

 

If, after the approval of the Minister, no insurance policy has been undersigned
for a particular risk, all expenses incurred and paid by the Contractor for
settlement of all losses, claims, compensations, legal decisions and other
expenses.

 

2.7.                        Legal expenses

 

All expenses related to the conduct, examination and the settlement of disputes
of claims arising due to the Oil Operations, or those expenses necessary to
protect or recover goods acquired for the needs of the Oil Operations, including
in particular legal fees, court or investigation costs, and amounts paid by way
of settlement or balance of such disputes or claims. If such actions must be
conducted by the legal department of the Contractor, a reasonable compensation
shall be included in the Oil Costs, which shall under no circumstances exceed
the cost of the provision of such service normally practiced by a Third Party.

 

47

--------------------------------------------------------------------------------


 

2.8.                        General and administrative expenses (“General
Expenses”)

 

2.8.1.                  The General Expenses in the Republic of Senegal
correspond to the retirement and personnel expenses of the Contractor serving
the Oil Operations in the Republic of Senegal of which the work time is not
directly assigned to the latter and the maintenance and operating costs of a
general and administrative office and the auxiliary offices in the Republic of
Senegal necessary for the Oil Operations.

 

2.8.2.                  The Contractor shall add a reasonable amount by way of
General Expenses abroad necessary for the implementation of the Oil Operations
and supported by the Contractor and its Affiliated Companies, the said amount
being determined as a function of the annual amount of the Oil Costs (excluding
financial fees and General Expenses) in the following manner:

 

a)                                     for the range up to three million
(3,000,000) Dollars per year: three percent (3%);

 

b)                                     for the range between three million
(3,000,000) Dollars and six million (6,000,000) Dollars per year: two percent
(2%):

 

c)                                      for the range between six million
(6,000,000) Dollars and ten million (10,000,000) Dollars per year: one percent
(1%);

 

d)                                     for the range over ten million
(10,000,000) Dollars per year: zero point five percent (0.5%).

 

2.9.                        Financial expenses

 

The interest and banking fees pertaining to the capital placed by Third Parties
at the disposal of the Contractor to cover a fraction of the investment costs
for development of the Commercial Deposits and transport of their production to
Senegal to the Delivery Point corresponding to the fixed assets, in so far as
they do not exceed the normal rates in use on the international financial
markets for similar-type loans; as well as, notwithstanding Article 8.2 of the
General Tax Code, the interest and banking fees used for associates or the
Affiliated Companies by way of amounts that they place at the disposal of the
Contractor in addition to their capital share, if these amounts are assigned to
cover a reasonable co-payment of the development investment costs of the
Commercial Deposits and transport of their production to Senegal to the Delivery
Point corresponding to fixed assets and if the interest rates do not exceed the
rates mentioned above. Debts incurred abroad shall be reported beforehand to the
Minister.

 

48

--------------------------------------------------------------------------------


 

2.10.                 Provisions for abandonment costs

 

Provisions for abandonment costs set aside in accordance with the provisions of
Article 20.1 of the Contract.

 

2.11.                 Other expenses

 

All expenses incurred by the Contractor and necessary for the conducting of the
Oil Operations, other than the expenses covered and regulated by the previous
provisions in Article 2 of this Appendix 2, and other than expenses, fees or
losses not deductible for the determination of the profit subject to taxation on
corporations in accordance with the General Tax Code or not capable of being
allocated to the account of Oil Costs pursuant to Article 2.12 hereinbelow.

 

2.12.                 Expenses that cannot be allocated to the Oil Costs account

 

Expenses that are not directly necessary for the implementation of the Oil
Operations, and the expenses excluded by the provision of the Contract or this
Accounting Procedure as well as the regulations in effect in the Republic of
Senegal, cannot be allocated to the Oil Costs account and are therefore not
recoverable.

 

In particular, these expenses include:

 

a)                                     expenses related to the period before the
Effective Date;

 

b)                                     all expenses related to the operations
carried out beyond the Delivery Point, such as transport and marketing costs;

 

c)                                      financial fees related to the financing
of the Oil Operations for research, evaluation and exploitation and those
related to the financing of the development costs and transport of the
production to the Delivery Point exceeding the limits included in Article 2.9
above.

 

On the other hand, the provisions deductible from the net profit by way of
taxation on corporations (excluding the provisions for abandonment costs
included in Article 2.10 above) cannot be allocated to the Oil Costs account due
to the definition of the latter.

 

2.13.                 Sums brought to the credit of the Oil Costs Account

 

In particular defined as credits to the Oil Costs to be recovered are the
following earnings and products:

 

49

--------------------------------------------------------------------------------


 

a)                                     earnings from the marketing of the
quantity of Hydrocarbons available to the Contractor, in accordance with
Article 21.1 of the Contract, by way of recovery of Oil Costs;

 

b)                                     all other earnings or products linked to
the Oil Operations, in particular those from:

 

·                                          the sale of related substances: -all
services rendered to Third Parties using the facilities assigned to the Oil
Operations, in particular treatment, transport and storage of products for Third
Parties in these facilities;

 

·                                          the transfer of assets of the
Contractor, and the transfer of all or part of the rights and obligations of the
Contractor pursuant to Article 29 of the Contract.

 

ARTICLE 3
PRINCIPLES GOVERNING THE ALLOCATION OF COSTS FROM THE PROVISION OF SERVICES,
MATERIALS AND EQUIPMENT USED IN THE OIL OPERATIONS

 

3.1.                        Technical Services

 

A reasonable rate shall be applied for technical services rendered by the
Contractor or by its Affiliated Companies in relation to the Oil Operations
executed within the framework of this Contract, such as gas, water or bore
sample analyses, and any other test and analysis, on condition that such rates
do not exceed those normally applied to similar services provided by service
companies and independent laboratories.

 

3.2.                        Purchase of materials and equipment

 

The materials and equipment purchased that are necessary to the Oil Operations
shall be allocated to the Oil Costs account on the basis of the “Net Cost” borne
by the Contractor.

 

The “Net Cost” shall include the purchase price (deduction of any discounts and
rebates obtained) and the elements such as export commissions or unloading and
licensing fees and charges related to the supply of materials and equipment, as
well as any losses in transit which are not recovered by insurance.

 

3.3.                        Use of equipment and facilities belonging to the
Contractor

 

The equipment and facilities belonging to the Contractor and used for the Oil
Operations shall be allocated to the Oil Costs account at a leasing rate
intended to cover maintenance, repairs, amortization and the necessary services
to the Oil

 

50

--------------------------------------------------------------------------------


 

Operations, on condition that such costs do not exceed those normally practiced
in the Republic of Senegal for similar services.

 

3.4.                        Evaluation of transferred materials

 

All materials transferred from warehouses of the Contractor or its Affiliated
Companies, or by any of the entities composing the Contractor or their
Affiliated Companies, shall be evaluated as follows:

 

a)                                     New materials

 

New materials (condition “A”) represent new materials which have never been
used: one hundred percent (100%) of the Net Cost defined above in Article 3.2.

 

b)                                     Materials in good condition

 

Materials in good condition (condition “B”) represent materials in good service
condition still usable in their primary intended use without repair:
seventy-five percent (75%) of the Net Cost of the new materials as defined in
paragraph a).

 

c)                                      Other used materials

 

Other used materials (condition “C”) represent materials still usable in their
primary intended use, but only after repairs and overhaul: fifty percent (50%)
of the Net Cost of the new materials defined in paragraph a).

 

d)                                     Materials in poor condition

 

Materials in poor condition (condition “D”) represent materials which are no
longer usable in their primary intended use but for other services: twenty- five
percent (25%) of the Net Cost of the new materials defined in paragraph a).

 

e)                                      Scrap and rejects

 

Scrap and rejects (condition “E”) represent materials beyond use and
irreparable: current price for scrap.

 

f)                                       Evaluation

 

The Parties may replace the rates mentioned in paragraphs b) through e) above
with evaluations made jointly by their representatives.

 

3.5.                       Prices of materials and equipment transferred by the
Contractor

 

a)                                     Materials, equipment and consumable
matter bought by all entities composing the Contractor or shared among them in
kind, shall be evaluated according to the principles defined in Article 3.4
above.

 

51

--------------------------------------------------------------------------------


 

b)                                     Materials and equipment bought by any of
the entities composing the Contractor or by Third Parties shall be evaluated on
the basis of the sale price received, which under no circumstances shall be less
than the price determined according to the principles defined in Article 3.4
above.

 

c)                                      The corresponding amounts shall be
credited to Oil Costs.

 

ARTICLE 4
AMORTIZATION OF FIXED ASSETS AND RESEARCH EXPENSES

 

4.1.                        Fixed Assets

 

For the purposes of recovery of the Oil Costs stipulated in Article 21.1 of the
Contract and for the determination of the net taxable profit of the Contractor,
the Oil Costs related to the fixed assets produced by the Contractor and
necessary to the Oil Operations shall be amortized according to a straight-line
amortization system.

 

The minimum period for amortization shall be five (5) Calendar Years (or ten
(10) Calendar Years with respect to the production transportation fixed assets),
starting from the Calendar Year during which the fixed assets are produced, or
starting from the Calendar Year during which the said fixed assets are placed in
normal service if this latter Calendar Year is later. The date of placement into
normal service begins at the earliest year of regular production obtained
starting from the fixed assets in question.

 

4.2.                        Research Expenses

 

The Oil Costs, with the exception of the Costs related to fixed assets, shall be
recoverable and deductible starting in their year of implementation or according
to the choice of the Contractor at an annual rate of amortization chosen by the
latter and applicable according to the system of straight-line amortization.

 

In particular, for the purposes of the recovery of the Oil Costs provided in
Article 21.1 of the Contract and for the determination of the net taxable profit
of the Contractor, research expenses for Hydrocarbons incurred by the Contractor
including in particular geological and geophysical expenses and the exploration
drilling expenses (except for the productive exploration drilling expenses,
which shall be capitalized) shall be considered as being recoverable and
deductible charges in their entirety starting in their year of implementation or
may be amortized according to a system of amortization chosen by the Contractor.

 

52

--------------------------------------------------------------------------------


 

ARTICLE 5
INVENTORIES

 

5.1.                        Frequency

 

The Contractor shall keep a permanent and cost inventory of all the goods used
for the Oil Operations and shall conduct at reasonable intervals, at least once
per year, physical inventories as required by the Parties.

 

5.2.                        Notification

 

A written notification of the intention of conducting a physical inventory shall
be forwarded by the Contractor at least sixty (60) days before the beginning of
the said inventory, so that the Minister and the entities composing the
Contractor can be represented at their expense during this inventory.

 

5.3.                        Information

 

In the event that the Minister or an entity composing the Contractor is not
represented during an inventory, such Party or Parties shall be linked by the
inventory established by the Contractor which shall then supply such party or
Parties with a copy of the said inventory.

 

ARTICLE 6
FINANCIAL AND ACCOUNTING STATEMENTS

 

The Contractor shall supply to the Ministry all reports, returns and statements
provided by the provisions of the Contract and the regulations in effect and in
particular the following financial and accounting statements:

 

6.1.                        Oil Cost Recovery Report

 

A quarterly report shall be submitted no later than one (1) month after the end
of each Calendar Year quarter. It shall show the following elements of the Oil
Costs accounts:

 

a)                                     the amount of the Oil Costs remaining to
be recovered at the beginning of the quarter;

 

b)                                     the amount of the Oil Costs related to
the quarter in question and recoverable according to the provisions of the
Contract;

 

c)                                      the quantity and the value of the
production of Hydrocarbons paid out during the quarter by the Contractor with
regard to the recovery of Oil Costs;

 

d)                                     the amount of the earnings or products
credited pursuant to Article 2.1 b) above during the quarter;

 

53

--------------------------------------------------------------------------------


 

e)                                      the amount of the Oil Costs remaining to
be recovered at the end of the quarter.

 

In addition, an annual recovery report of Oil Costs shall be submitted before
the end of the month of February of each Calendar Year.

 

7.2                               Production Report

 

After the beginning of production, this monthly report shall be submitted no
later than fifteen (15) days after the end of each month.

 

It shall show, for each month, the detail of the production of each Marketable
Deposit and in particular the quantities of Hydrocarbons:

 

a)                                     in stock at the beginning of the month;

 

b)                                     removed during the month;

 

c)                                      lost and used for the needs of the Oil
Operations;

 

d)                                     in stock at the end of the month.

 

54

--------------------------------------------------------------------------------